Citation Nr: 0832210	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-26 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a lumbar 
injury with lumbosacral degenerative disc disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
June 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In June 2008, the veteran and his wife testified at a local 
RO hearing before the undersigned Acting Veterans Law Judge 
sitting at No. Little Rock, Arkansas .  A transcript of that 
proceeding is of record.  

At the travel Board hearing the veteran indicated that he 
wished to file claims for service connection for depression, 
claimed as secondary to his service-connected low back 
disorder, and entitlement to benefits under 38 U.S.C. § 1151 
for residuals of a stroke.  See page 15 of the transcript of 
that hearing.  These matters are referred to the RO.  Lastly, 
at the hearing the veteran's service representative also wish 
to refer to the RO claims for service connection for 
disability of the lower extremities, due to the service-
connected low back disorder.  Page 15 of the transcript.  
However, the neurological manifestation of radicular symptoms 
of the veteran's lower extremities due to his service-
connected lumbosacral degenerative disc disease are part of 
the matters on appeal herein and will be addressed in this 
decision.  


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's low back 
disability are flexion of 60 degrees and no incapacitating 
episodes requiring bed rest prescribed by a physician.  

2.  The neurological manifestations of the lumbosacral 
degenerative disc disease are only sensory and productive of 
no more than mild incomplete paralysis of the sciatic nerve 
in each lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of greater than 20 percent for 
residuals of a lumbar injury with lumbosacral degenerative 
disc disease, based on either orthopedic manifestations or 
incapacitating episodes, have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5236 and 5243 (2007).   

2.  The criteria for a separate but no more than 10 percent 
rating for mild sciatic peripheral neuropathy of the right 
lower extremity due to lumbar injury with lumbosacral 
degenerative disc disease, based on neurological 
manifestations for combination, have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 5243 and 8520 (2007).

3.  The criteria for a separate but no more than 10 percent 
rating for mild sciatic peripheral neuropathy of the left 
lower extremity due to a lumbar injury with lumbosacral 
degenerative disc disease, based on neurological 
manifestations for combination, have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 5243 and 8520 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in December 
2006.  He was notified that VA would obtain service records, 
VA records, and records from other Federal agencies, and that 
he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).   

Here, the RO sent the veteran a letter in April 2008 
complying with the requirements of the holding in Vazquez-
Flores, Id. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran and his wife were testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  The RO has 
obtained the veteran's service medical records.  Also, the RO 
has obtained the veteran's VA treatment records and private 
medical treatment records identified by the veteran.  

The veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Moreover, in May 
2008 he reported that he had no further information or 
evidence to support his claim.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

On VA neurological examination in April 2003 the veteran's 
strength and muscle tone in all major muscle groups in the 
lower extremities was within normal limits and his sensory 
status was intact.  Reflexes in the knees and ankles were 1+.  

VA lumbosacral X-rays in April 2003 found spurring and disc 
space narrowing at L4-5 and L5-S1, with changes more 
prominent at L5-S1.  

A February 2006 private lumbar MRI revealed moderate to 
severe thecal sac compression from L2 through L5 without 
evidence of bony canal stenosis, degenerative disc disease at 
L4-5 and L5-S1 with mild and moderate bilateral neural 
foraminal narrowing at those levels,

Clinical records from Dr. Qureshi show that on examinations 
in June, July, and August 2006 the veteran's muscle strength 
was 5/5 in all major muscle groups and sensations were intact 
throughout all dermatomal levels in the lower extremities and 
reflexes were 1+ and symmetrical. 

On VA examination in August 2006 the veteran's claim file was 
not available for review by the examiner.  The veteran 
reported that his low back disorder had continued to worsen 
over the past few months.  He complained of low back pain 
which radiated down his right leg and reported that his right 
leg was weak when compared to his left leg.  He reported that 
his pain was constant and he had flare-ups from time to time 
which included more pain and stiffness.  He walked with a 
cane to help his balance due to right leg weakness.  He 
walked in a shuffling, slow-gait pattern.  He also seemed to 
have an antalgic gait pattern as well.  He was not now 
employed.  He reported that his flare-ups caused him to be 
confined to bed for two or three days at a time and these 
occurred at least once a month.  Thus, 12 times over the past 
12 months he had self-prescribed two to three days of bed 
rest.  At no time had this been recommended by a physician.  
He had had epidural steroidal injections which had provided 
some relief.  

As to the activities of daily living, the veteran reported 
that he could clean and dress himself but could not do any 
strenuous chores or do any lifting.  Sometimes he could not 
sleep in a bed because it was too soft and he would sleep on 
the floor because it was firmer.  Also, during flare-ups he 
spent more time lying flat.  His flare-ups included more pain 
than stiffness.  

On physical examination the veteran had 3/5 muscle strength 
of the right leg and 5/5 strength in the left lg.  He had no 
frank radiculopathy.  He reported intact sensation in the L4 
through S1 nerve distributions.  He had palpable pulses.  
Straight leg raising was positive on the right but negative 
on the left.  He had tenderness to palpation along the lower 
lumbar region, exquisitely on the right side and mild 
tenderness to palpation on the left side.  There was no 
muscle spasm.  Lumbar flexion was to 60 degrees, extension 
was to 20 degrees, and both of these were limited by pain.  
Right lateral bending was to 30 degrees, and limited by pain, 
and it was to 45 degrees on the left and mildly painful.  
Rotation was to 40 degrees in each direction and limited by 
pain at the extremes.  X-rays in August 2006 found 
degenerative disc disease at L5-S1, including disc narrowing 
together with anterior and posterior spurring.  Mild disc 
narrowing was also seen at L4-5.  The examiner commented that 
the X-rays also revealed considerable loss of disc height at 
L5-S1 with accompanying osteophytes.  

The diagnoses were degenerative disc disease and 
osteoarthritis of the lumbar spine.  The examiner stated that 
the veteran had progressive lumbar degenerative disc disease 
which continued to cause him pain, limited mobility, and now 
weakness of the right leg.  Also, the examiner noted that the 
veteran reported that repetitive use caused more pain.  While 
frank radiculopathy was not found, he had weakness in each 
muscle group tested in the right leg.  

An August 2006 report from the Arkansas Surgical Hospital 
shows that the veteran underwent right L3, L4, L5, and S1 
medial branch blocks for lumbar spondylosis and to rule out 
lumbar facet syndrome.  In October 2006 he underwent right 
L3, L4, L5, and S1 medial branch radiofrequency nerve 
ablation for lumbosacral spondylosis.  In November 2006 he 
underwent left L4, L5, and S1 medial branch blocks for 
lumbosacral spondylosis.  In July 2007 he underwent left L3, 
L4, L5 medial branch radiofrequency nerve ablation for facet 
joint pain at those sites due to lumbosacral spondylosis and 
lumbar facet syndrome.  

Clinical records from Dr. Qureshi show that on examinations 
in September, October, and December 2006 the veteran's muscle 
strength was 5/5 in all major muscle groups, sensations were 
intact throughout all dermatomal levels in the lower 
extremities, and reflexes were 1+ and symmetrical.  

At the June 2008 travel Board hearing the veteran testified 
that he was receiving treatment for his low back disability 
from a private clinical source and had submitted 
documentation to allow VA to obtain those records.  He had 
problems with his low back when walking, bending or getting 
up at night.  It also caused swelling in his ankles, as a 
result of which he would have to stay off of his feet for 
four or five days until the swelling went down.  Page 3 of 
the transcript.  He had tingling and loss of sensation in 
both legs, but most of the tingling was in the bottom of his 
feet.  Page 4.  He received therapy for his back every three 
months, after which he was confined to his bed for days.  
There were also other times when he was bedridden.  Page 5.  
He had difficulty walking up stairs and bending over to pick 
things up.  Page 6.  His wife testified that at night she had 
to help him get up and support him when he went to the 
bathroom.  Pages 6 and 7.  He took multiple medications, some 
of which were to prevent him from having another stroke.  The 
veteran testified that he was no longer working and received 
Social Security due to his back condition and residuals of a 
stroke.  Page 7.  He had had multiple surgical nerve block 
procedures.  Page 9.  Back surgery had been recommended but 
he had rejected it because he was afraid he might end up on a 
wheelchair.  His back pain was consistently getting worse.  
Page 10.  He had received injections of cortisone which had 
provided only temporary relief.  He sometimes had radicular 
pain down both legs.  His wife also testified that he had 
swelling of his ankles.  Page 11.  She also testified that 
although the veteran sometimes drove, it was very painful for 
him and, so, she had to do most of the driving.  Page 12.  He 
spent most of his time at home in bed.  Page 13.  



II. Law and Regulations

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities. 38 U.S.C.A. § 1155.  Disabilities are 
viewed historically and examination reports are interpreted 
in light of the history, reconciling the report into a 
consistent picture to accurately reflect the elements of 
disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating 
is assigned if it more nearly approximates the criteria 
therefor.  38 C.F.R. § 4.7.  Not all disorders will show all 
the findings specified for a particular disability rating, 
especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. § 4.21.  

In increased rating claims, consideration must be given to 
"staged ratings", i.e., different rating levels for 
different times during an appeal.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999) (staged ratings may be assigned after 
an initial grant of service connection) and 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged 
ratings may be assigned during the appeal of any increased 
rating claim). 

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Inasmuch as sciatic neuropathy is a symptom of intervertebral 
disc syndrome, the criteria at DC 5243 (intervertebral disc 
syndrome) will also be considered.  

Under the criteria of DC 5243, with or without symptoms such 
as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, intervertebral 
disc syndrome (IVDS) is to be evaluated either based on the 
combination of the neurologic and orthopedic manifestations 
of the disability under 38 C.F.R. § 4.25, or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Note 1 to DC 5243 provides that incapacitating episodes are 
periods of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by and treatment by a physician) during 
the immediately preceding 12 months and, if so, the total 
duration of them.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 2 weeks but less than 
4 weeks, a 20 percent evaluation is warranted.  If they have 
a total duration of at least 4 week but less than six week, 
40 percent is warranted and if they have a total duration of 
at least six week during the past 12 months a 60 percent 
rating is warranted.  

With respect to neurological and orthopedic manifestations, 
incomplete paralysis, neuritis or neuralgia of the sciatic 
nerve warrants a 10 percent evaluation when mild; a 20 
percent evaluation when moderate; a 40 percent evaluation 
when moderately severe; and a 60 percent evaluation when 
severe, with marked muscular atrophy.  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve with the foot dangling and drops, no active movement 
possible of muscles below the knee, knee flexion weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 
(2007).  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  Peripheral neuralgia is characterized 
usually by a dull and intermittent pain in the typical nerve 
distribution, is given a maximum rating of moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating 
for peripheral neuropathy not characterized by organic 
changes is for moderate or, with sciatic nerve involvement, 
moderately-severe, incomplete paralysis.  Peripheral neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
given a maximum rating of severe incomplete paralysis.  
38 C.F.R. § 4.123.  

As to orthopedic manifestations, a sacroiliac injury or 
weakness, under DC 5236, or a lumbosacral strain, under DC 
5237, is to be rated under a General Rating Formula for 
Diseases and Injuries of the Spine.  

There are several notes set out after this General Rating 
Formula, a summary of which is as follows.  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The criteria for a 20 percent rating based on orthopedic 
manifestations are forward flexion of the thoracolumar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumar spine not 
greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  

The criteria for a 40 percent rating based on orthopedic 
manifestations are limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  For a 50 
percent rating there must be unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III. Analysis

Under DC 5243, the criteria for the next higher rating of 40 
percent based on incapacitating episodes are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  However, as 
required by Note 1 to DC 5243, there must be bed rest which 
is prescribed by a physician.  In this case, there is no 
evidence that any episodes, incapacitating or otherwise, have 
necessitated a physician's prescribing bed rest.  
Accordingly, an increased rating under DC 5243 is not 
warranted. 

DC 5243 also provides for separate ratings for the orthopedic 
and neurological manifestations of degenerative disc disease 
of the lumbosacral spine.  As to the orthopedic 
manifestations, a rating in excess of the current 20 percent 
evaluation, assigned by the RO under DC 5236 requires that 
flexion of the thoracolumbar spine be limited to 30 degrees 
or that there be favorable ankylosis.  It is undisputed that 
the veteran does not have ankylosis, either favorable or 
unfavorable, and the VA examination in 2006 found that he had 
flexion to 60 degrees.  Even any additional limitation of 
motion due to pain would not meet the criteria that flexion 
be limited to only 30 degrees.  

Accordingly, an increased rating for the orthopedic 
manifestations of the service-connected low back disorder is 
not warranted. 

However, as to the neurological manifestations, it is clear 
that the veteran had repeatedly complained of radicular pain 
in the lower extremities.  These complaints are credible, as 
is the testimony of the veteran and his wife, particularly in 
light of the corroborating clinical evidence of disc space 
pathology and his having several times undergone nerve block 
procedures.  Further, the fact of repetition of these 
procedures is consistent with the veteran's testimony that 
despite the procedures he continues to have chronic radicular 
pain.  

However, while the VA examination in 2006 reportedly found 
some weakness of the right lower extremity, this was not 
confirmed in numerous contemporary examinations by the 
veteran's treating private physician.  Rather, the evidence 
shows that he has no motor impairment and that, while he 
complains of pain and sensory disturbance, his reflexes and 
sensory status in the lower extremities are intact.  

Accordingly, the Board concludes that, based on the credible 
evidence of radicular pain in each lower extremity, the 
veteran has no more than mild sciatic peripheral neuropathy 
of each lower extremity warranting the assignment of separate 
10 percent rating for each lower extremity.  The criterion 
for a 20 percent rating is not met as the involvement is 
wholly sensory and no more than mild.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is not precluded from considering whether 
the case should be referred to the Director of VA's 
Compensation and Pension Service.  If the schedular criteria 
reasonably describe the disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule and the assigned schedular rating is adequate.  If 
not, then it must be determined whether the disability 
picture exhibits other related factors, an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Thun v. Peake, 22 Vet. 
App. 111, 115 - 19 (2008)) (citing VAOPGCPREC 6-96). 

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  The veteran has not been 
hospitalized on account of the service-connected disorder and 
it has not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  For this reason, the Board finds no 
basis to refer this case for consideration of an 
extraschedular rating.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
lumbar injury with lumbosacral degenerative disc disease, 
based on incapacitating episodes and orthopedic 
manifestations, is denied.   

A separate 10 percent rating mild sciatic peripheral 
neuropathy of the right lower extremity due to residuals of a 
lumbar injury with lumbosacral degenerative disc disease, 
based on neurological manifestations to be combined with the 
current 10 percent rating for chronic orthopedic 
manifestations is granted, subject to the law and regulations 
governing the award of monetary benefits. 

A separate 10 percent rating mild sciatic peripheral 
neuropathy of the left lower extremity due to residuals of a 
lumbar injury with lumbosacral degenerative disc disease, 
based on neurological manifestations to be combined with the 
current 10 percent rating for chronic orthopedic 
manifestations is granted, subject to the law and regulations 
governing the award of monetary benefits. 



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


